        Case 1:17-cv-05839-AJN-BCM Document 110 Filed 02/08/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------- X
EQUAN YUNUS, SR.,                                               :   17-CV-5839 (AJN)(BCM)
                                                                :
                                             Plaintiff,         :   NOTICE OF APPEAL
                                                                :
                          - against -                           :
                                                                :
J. LEWIS ROBINSON, et.al.,                                      :
                                                                :
                                             Defendants.        :
--------------------------------------------------------------- X

        PLEASE TAKE NOTICE that defendants Parole Officer Yolanda Vazquez, Parole Officer

Joan Lewis-Robinson, Bureau Chief Derek Jones, Senior Parole Officer Denise Grannum, Senior

Parole Officer Rodney Smith and Acting Commissioner Anthony Annucci (“Defendants”), by their

attorney Letitia James, Attorney General of the State of New York, hereby appeal to the United

States Court of Appeals for the Second Circuit from the portion of the Order of the United States

District Court for the Southern District of New York entered in the above-captioned case on January

11, 2019, annexed hereto, (Docket No. 103), that grants, in part, plaintiff’s motion for a preliminary

injunction.

Dated: New York, New York
       February 8, 2019
                                                                    LETITIA JAMES
                                                                    Attorney General of the
                                                                    State of New York
                                                                    Attorney for Defendants

                                                              By:   /s/ Daniel Schulze           .
                                                                    Daniel Schulze
                                                                    Special Litigation Counsel
                                                                    Kacie Lally
                                                                    Assistant Attorney General
                                                                    28 Liberty Street
                                                                    New York, New York 10005
                                                                    (212) 416-6557
                                                                    Daniel.Schulze@ag.ny.gov
